DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peirsman et al. (US Patent Publication No. 2014/0217126) in view of Kronenbourg (EP 1,074,508), Seitz (US Patent No. 2,013,425), Haskayne et al. (US Patent Publication No. 2011/0114680), and Carlsberg (WO 2008/000271).
Re. claim 1, Peirsman discloses a device for dispensing a drink containing carbon dioxide, such as beer, from a barrel (8), the device comprising: 
a single use tapping line (4; see paragraph 0045) with a first end and a second end which at the first end is connectable to a barrel containing the drink (see Figure 1), wherein a fluidic connection is created between the drink in the barrel and the tapping line:
a pressure line (6), that is connectable to a barrel and connected to a source of compressed air or gas (7);

a tap tower (1) provided with a faucet (3) wherein the tap tower has an internal channel for receiving part of the tapping line (see Figure 1), including the second end.
Peirsman, however, does not explicitly recite a length of the tapping line is between 1.8 and 2.4 m and the tapping line has an internal diameter of between 2.5 and 3.5 mm, the pressure line being provided with a pressure of between 2 and 3 bars, the drink having a CO2 content of greater than 7 g/L, or the temperature being between 3 and 5 degrees C.
Kronenbourg, teaches that it is old and well known in the art of beer dispensers to include a length of the tapping line is between 1.8 and 2.4 m and the tapping line has an internal diameter of between 2.5 and 3.5 mm (see paragraph 0027) and that it is old and well known in the art of beer dispensers to cool the beer to between 3 and 5 degrees C (see paragraph 0028).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Peirsman by making the tapping line between 1.8 and 2.4 m and an internal diameter of between 2.5 and 3.5 mm to prevent excessive foam in the dispensed beer (see paragraph 0009).  Further, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Peirsman by cooling the beer to between 3 and 5 degrees C as taught by Kronenbourg to provide an optimal drinking temperature of the beer, giving the device a greater appeal.
Seitz teaches that it is old and well known in the art of beer dispensers to provide a pressure of between 2 and 3 bars (see page. 2, lines 4-6).

Haskayne teaches that it is old and well known in the art of beverage dispensers to include a cooling compartment (3) with an adjustable temperature (see paragraph 0096).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Peirsman by including the adjustable temperature controller of Haskayne to allow control over the temperature of the compartment for serving beverages at different temperatures for different tastes.
Carlsberg teaches that it is old and well known in the art of carbonated beverages to provide a beverage with a CO2 content of greater than 7 g/L (see page 6, lines 13-16, page 7, lines 5-9 and page 9, lines 3-8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Peirsman to dispense a beer with a CO2 content of greater than 7 g/L to expand the utility of the device and method by appealing to consumers wishing for higher carbonated beverages.
Re. claim 2, Kronenbourg, teaches that it is old and well known in the art of beer dispensers to include an internal diameter of between 2.9 and 3.2 mm (see paragraph 0027).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Peirsman by making the tapping line have 
Re. claim 9, Peirsman, further discloses a barrel of beer (8) connected to the device by the tapping line (4) and the pressure line (6), however, does not explicitly recite a beer having a CO2 content of greater than 7 g/L.
Carlsberg teaches that it is old and well known in the art of carbonated beverages to provide a beverage with a CO2 content of greater than 7 g/L (see page 6, lines 13-16, page 7, lines 5-9 and page 9, lines 3-8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Peirsman to dispense a beer with a CO2 content of greater than 7 g/L to expand the utility of the device and method by appealing to consumers wishing for higher carbonated beverages.
Re. claim 18, Peirsman, further discloses a barrel of beer (8) connected to the device by the tapping line (4) and the pressure line (6), however, does not explicitly recite a beer having a CO2 content of between 7 g/L and 9g/L.
Carlsberg teaches that it is old and well known in the art of carbonated beverages to provide a beverage with a CO2 content of between 7 g/L and 9g/L (see page 6, lines 13-16, page 7, lines 5-9 and page 9, lines 3-8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Peirsman to dispense a beer with a CO2 content of between 7 g/L and 9g/L to expand the utility of the device and method by appealing to consumers wishing for higher carbonated beverages.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peirsman et al., Kronenbourg, Seitz, Haskayne, and Carlsberg as applied to claim 1 and further in view of Henson (US Patent Publication No. 2017/0210610).
Re. claim 3, Peirsman does not explicitly recite a length of the tapping line being between 2.2 and 2.4m.  
Henson, however, teaches that it is old and well known in the art of beverage dispensers to optimize a line length considering factors such as keg pressure, serving pressing, the height of the keg with respect to the tap, and the resistance of the chosen beer line to ensure foaming does not occur (see paragraph 0021), making the line length a result effective variable.  As a result, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to choose a tapping line length between 2.2 and 2.4m as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05(II)).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peirsman et al., Kronenbourg, Seitz, Haskayne, and Carlsberg as applied to claim 9 and further in view of Eriksson (US Patent Publication No. 2015/0291410).
Re. claim 10, Peirsman does not explicitly recite the beer being refermented in the barrel.
Eriksson teaches that it is old and well known in the art of beer making to referment beer in the barrel (see paragraph 0002).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Peirsman to dispense a beer that has been refermented in the barrel to allow the device to dispense cask conditioned or ‘real ales’ making the device more appealing to a wider market, giving the device greater utility. 
While disclosed in the prior art as recited above, the limitation “that the beer has been refermented in the barrel” does not carry full patentable weight since it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Furthermore, it has been held that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (see MPEP 2115).

Claims 4, 7-8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peirsman et al. (US Patent Publication No. 2014/0217126) in view of Kronenbourg (EP 1,074,508), Seitz (US Patent No. 2,013,425), Haskayne et al. (US Patent Publication No. 2011/0114680), and Carlsberg (WO 2008/000271).
Re. claim 4, Peirsman discloses a device for dispensing a drink containing carbon dioxide, such as beer, from a barrel (8), the device comprising: 
a single use tapping line (4; see paragraph 0045) with a first end and a second end which at the first end is connectable to a barrel containing the drink (see Figure 1), 
a pressure line (6), that is connectable to a barrel and connected to a source of compressed air or gas (7);
a cooling compartment (11) for one or more barrels;
a tap tower (1) provided with a faucet (3) wherein the tap tower has an internal channel for receiving part of the tapping line (see Figure 1), including the second end.
Peirsman, however, does not explicitly recite the length of the tapping line, expressed in metres, relates to the CO2 content of the drink, expressed in grams per litre, in the barrel to be connected in accordance with a factor of between 0.25 and 0.35 and wherein the internal diameter of the tapping line, expressed in millimetres, relates to the CO2 content of the drink, expressed in grams per litre, in the barrel to be connected with a factor of between 0.25 and 0.5, the pressure line being provided with a pressure of between 2 and 3 bars, a beer having a CO2 content of between 7 g/L and 9g/L, or the cooling compartment having an adjustable temperature wherein the temperature is between 3 and 4 degrees C.
Carlsberg teaches that it is old and well known in the art of carbonated beverages to provide a beverage with a CO2 content of between 7 g/L and 9g/L (see page 6, lines 13-16, page 7, lines 5-9 and page 9, lines 3-8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Peirsman to dispense a beer with a CO2 content of between 7 g/L and 9g/L to expand the utility of the device and method by appealing to consumers wishing for higher carbonated beverages. 

Kronenbourg, teaches that it is old and well known in the art of beer dispensers to include a length of the tapping line that is between 10cm and 2m and the tapping line has an internal diameter of between 1mm and 10mm (see paragraph 0027) and that it is old and well known in the art of beer dispensers to cool the beer to between 3 and 5 degrees C (see paragraph 0028).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Peirsman by making the tapping line between 1.75m and 3.15m and an internal diameter of between 1.75 and 4.5 mm to prevent excessive foam in the dispensed beer (see paragraph 0009). Further, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Peirsman by cooling the beer to between 3 and 5 degrees C as taught by Kronenbourg to provide an optimal drinking temperature of the beer, giving the device a greater appeal.
Seitz teaches that it is old and well known in the art of beer dispensers to provide a pressure of between 2 and 3 bars (see page. 2, lines 4-6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Peirsman to provide a pressure line pressure of between 2 and 3 bars to ensure proper carbonation levels of the beverage.
Haskayne teaches that it is old and well known in the art of beverage dispensers to include a cooling compartment (3) with an adjustable temperature (see paragraph 0096).

Re. claim 7, Peirsman further discloses a device wherein the tapping line is replaceable via the faucet (see Figures 1-4).
Re. claim 8, Peirsman further discloses a device including a coupling piece (9) which is mounted on a barrel opening and connected to the tapping line and the pressure line (see paragraph 0050).
Re. claim 16, Peirsman, further discloses a barrel of beer (8) connected to the device by the tapping line (4) and the pressure line (6), however, does not explicitly recite a beer having a CO2 content of between 7 g/L and 9 g/L.
Carlsberg teaches that it is old and well known in the art of carbonated beverages to provide a beverage with a CO2 between 7 g/L and 9 g/L (see page 6, lines 13-16, page 7, lines 5-9 and page 9, lines 3-8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Peirsman to dispense a beer with a CO2 content of between 7 g/L and 9 g/L to expand the utility of the device and method by appealing to consumers wishing for higher carbonated beverages.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peirsman et al., Kronenbourg, Seitz, Haskayne et al. and Carlsberg as applied to claim 16 and further in view of Eriksson (US Patent Publication No. 2015/0291410).
Re. claim 17, Peirsman does not explicitly recite the beer being refermented in the barrel.
Eriksson teaches that it is old and well known in the art of beer making to referment beer in the barrel (see paragraph 0002).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Peirsman to dispense a beer that has been refermented in the barrel to allow the device to dispense cask conditioned or ‘real ales’ making the device more appealing to a wider market, giving the device greater utility. 
While disclosed in the prior art as recited above, the limitation “that the beer has been refermented in the barrel” does not carry full patentable weight since it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Furthermore, it has been held that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (see MPEP 2115).
	

Claims 11, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peirsman et al. (US Patent Publication No. 2014/0217126) in view of Kronenbourg (EP 1,074,508), Seitz (US Patent No. 2,013,425), and Carlsberg (WO 2008/000271).
Re. claim 11, Peirsman discloses a method of tapping draught beer, characterized in that the tapping device is provide with a single use tapping line (4) that is replaced each time a new barrel is brought into use (see paragraph 0045), connectable to a barrel (8) and an external gas source (7), and is cooled in a compartment (11) of a device suitable for receiving a barrel. 

Kronenbourg, teaches that it is old and well known in the art of beer dispensers to include a length of the tapping line is between 1.8 and 2.4 m and the tapping line has an internal diameter of between 2.5 and 3.5 mm (see paragraph 0027) and that it is old and well known in the art of beer dispensers to cool the beer to between 3 and 5 degrees C (see paragraph 0028).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Peirsman by making the tapping line between 1.8 and 2.4 m and an internal diameter of between 2.5 and 3.5 mm to prevent excessive foam in the dispensed beer (see paragraph 0009).
Carlsberg teaches that it is old and well known in the art of carbonated beverages to provide a beverage with a CO2 content of greater than 7 g/L (see page 6, lines 13-16).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Peirsman-Kronenbourg to dispense a beer with a CO2 content of greater than 7 g/L to expand the utility of the device and method by appealing to consumers wishing for higher carbonated beverages.
Seitz teaches that it is old and well known in the art of beer dispensers to provide a pressure of between 2 and 3 bars (see page. 2, lines 4-6).

Re. claim 22, Peirsman, does not explicitly recite a beer having a CO2 content of between 7 g/L and 9 g/L.
Carlsberg teaches that it is old and well known in the art of carbonated beverages to provide a beverage with a CO2 between 7 g/L and 9 g/L (see page 6, lines 13-16, page 7, lines 5-9 and page 9, lines 3-8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Peirsman to dispense a beer with a CO2 content of between 7 g/L and 9 g/L to expand the utility of the device and method by appealing to consumers wishing for higher carbonated beverages.
Re. claim 23, Peirsman, does not explicitly recite a beer having a CO2 content of approximately 8.5 g/L.
Carlsberg teaches that it is old and well known in the art of carbonated beverages to provide a beverage with a CO2 approximately 8.5 g/L (see page 6, lines 13-16, page 7, lines 5-9 and page 9, lines 3-8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Peirsman to dispense a beer with a CO2 content of approximately 8.5 g/L to expand the utility of the device and method by appealing to consumers wishing for higher carbonated beverages.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peirsman, Kronenbourg, Seitz, and Carlsberg as applied to claim 11 and further in view of Williams et al. (US Patent Publication No. 2010/0129490).
Re. claim 15, Peirsman does not explicitly recite that a new barrel is present in the cooling compartment at least 48 hours before use.
Williams teaches that it is old and well known in the art of beer making to cool the beer for at least 48 hours (time to cool the beverage plus 2 days once cold to get most yeast sediment to fall out; see paragraph 0133).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Peirsman by placing the a new barrel in the cooling compartment at least 48 hours before use to allow the beer to reach equilibrium temperature with the cooling compartment and to help produce a clearer beer by allowing yeast sediment to fall out.


Response to Arguments
Applicant's arguments filed 2-21-2021 have been fully considered but they are not persuasive. With regards to the rejections of claims 1, 2, 9, and 18, Applicant argues that the claimed ranges are critical and provide unexpected results as not all combinations of the variables as recited by Henson (US Patent Publication No. 2017/0210610) lead to a viable system.  Applicant further argues that larger diameter hoses were attempted, resulting in longer tapping lines that the diameter was decreased until a manageable length of line obtained.  The Examiner is nevertheless unpersuaded.  .
Re. claim 3, Applicant further argues that claim 3 is allowable in view of claim 1.  The Examiner disagrees for the reasons recited above.
Re. claim 10, Applicant further argues that claim 10 is allowable in view of claim 1.  The Examiner disagrees for the reasons recited above.
Re. claims 4, 7, 8, and 16, Applicant further argues that these claims are allowable for the same reasons recited for claim 1.  The Examiner disagrees for the reasons recited above.
Re. claim 17, Applicant further argues that claim 17 is allowable in view of claim 4, which in turn are argued as allowable the reasons recited for claim 1.  The Examiner disagrees for the reasons recited above.
Re. claims 11, 13, 14, 22, and 23, Applicant further argues that claim 11 is allowable for the same reasons recited for claim 1.  The Examiner disagrees for the reasons recited above.  Applicant further contents that the ranges for each of the pressure, temperature, tapping line length, and tapping line internal diameter are critical for the recited CO2 content because each of pressure, temperature, tapping line length 
Re. claim 15, Applicant further argues that claim 15 is allowable in view of claim 11.  The Examiner disagrees for the reasons recited above.
Finally, Applicant argues that the 37 C.F.R. 132 declaration by Olav Blancqaert is further evidence of non-obviousness.  The Examiner disagrees.  Paragraphs 1-14 of the 132 declaration recites that Duvel has a CO2 content higher than most beers and the recited tapping line was adapted to brake down the pressure in the keg.  The Examiner notes however that this is a known design process.  “Balancing a beer dispensing system involves calculating the length of the beer line based on the pressure of the keg, the resistance of the beer line, the elevation of the keg in relation to the tap, and the desired serving pressure of the beer at the tap.”  (see Henson, paragraph 0021).  Applicant further recites attempts to balance the keg line that resulted in tap lines being too long and complex to handle and tap lines that were difficult to clean which ultimately lead to the claimed apparatus. However, the perceived desirability of a tapping line with .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754